            Case 1:18-cv-12029-ADB Document 37 Filed 02/27/19 Page 1 of 2




                                                                          Andrea L. Martin, Partner
                                                                          amartin@burnslev.com
                                                                          617-345-3869
February 27, 2019

Via ECF

Honorable Allison D. Burroughs
United States District Court Judge
John Joseph Moakley U.S. Courthouse
1 Courthouse Way
Boston, Massachusetts 02210

Re:       Teva Pharmaceuticals International GmbH et al. v. Eli Lilly and Company,
          Civil Action No. 1:18-cv-12029-ADB

Dear Judge Burroughs:

       This firm, together with Finnegan, Henderson, Farabow, Garrett & Dunner, LLP,
represents Defendant Eli Lilly and Company (“Lilly”), in the above-captioned matter.

        Lilly respectfully submits this letter to advise the Court that the Patent Trial and Appeal
Board (“Board”) has issued its second set of institution decisions, granting Lilly’s petitions for
inter partes review (“IPR”) of three more of the patents-in-suit. With decisions on the three
remaining patents-in-suit still forthcoming, the Board’s decisions are directly relevant to Lilly’s
pending Motion to Transfer, or if not Transferred, then to Stay this Litigation Pending Inter
Partes Review (“Motion”). Dkt. 18-20, 29-30. Specifically,

      •   On February 25, 2019, the Board instituted an inter partes review of every claim of U.S.
          Patent No. 9,890,210 (“the ’210 patent”). A copy of the decision (Case No. IPR2018-
          01425, Paper No. 14) is attached hereto as Exhibit D. Specifically, the Board concluded
          that there is a reasonable likelihood that at least one of claims 1−15 of the ’210 patent is
          unpatentable as obvious (35 U.S.C. § 103) over the combined teachings of K.K.C. Tan, et
          al., Clin. Sci. (1995) 89:565-573; S.J. Wimalawansa, Endocrine Reviews (1996)
          17(5):533-585; and U.S. Patent No. 6,180,370 to Queen. See Ex. D at 26.

      •   On February 25, 2019, the Board instituted an inter partes review of every claim of U.S.
          Patent No. 9,890,211 (“the ’211 patent”). A copy of the decision (Case No. IPR2018-
          01426, Paper No. 14) is attached hereto as Exhibit E. Specifically, the Board concluded
          that there is a reasonable likelihood that at least one of claims 1−15 of the ’211 patent is
          unpatentable as obvious (35 U.S.C. § 103) over the combined teachings of K.K.C. Tan, et
            Case 1:18-cv-12029-ADB Document 37 Filed 02/27/19 Page 2 of 2


Honorable Allison D. Burroughs                                                    February 27, 2019
Page 2


         al., Clin. Sci. (1995) 89:565-573; S.J. Wimalawansa, Endocrine Reviews (1996)
         17(5):533-585; and U.S. Patent No. 6,180,370 to Queen. See Ex. E at 31.

    •    On February 25, 2019, the Board instituted an inter partes review of every claim of U.S.
         Patent No. 8,597,649 (“the ’649 patent”). A copy of the decision (Case No. IPR2018-
         01427, Paper No. 14) is attached hereto as Exhibit F. Specifically, the Board concluded
         that there is a reasonable likelihood that claims 1−9 of the ’649 patent are unpatentable as
         obvious (35 U.S.C. § 103) over prior art K.K.C. Tan, et al., Clin. Sci. (1995) 89:565-573;
         S.J. Wimalawansa, Endocrine Reviews (1996) 17(5):533-585; and U.S. Patent No.
         6,180,370 to Queen. See Ex. F at 25.

    •    The Board further issued a common scheduling order for these three IPR proceedings and
         the three previously instituted IPR proceedings (Case Nos. IPR2018-01422, IPR2018-
         01423, and IPR2018-01424). Oral argument is scheduled for all six proceedings on
         November 22, 2019. As noted in Lilly’s February 22, 2019 letter (Dkt. 35), by statute,
         the Board is required to issue its final written decision in Case Nos. IPR2018-01422,
         IPR2018-01423, and IPR2018-01424 within one year, or by February 19, 2020.
         Similarly, the Board is required to issue its final written decision in Case Nos. IPR2018-
         01425, IPR2018-01426, and IPR2018-01427 within one year, or by February 25, 2020.
         A copy of the common scheduling order is attached as Exhibit G.

        As noted in Lilly’s January 18, 2019 letter (Dkt. 34) and February 22, 2019 letter (Dkt.
35), the Board will issue its institution decisions on the final three patents-in-suit by April 4,
2019.

       For the reasons set forth in Lilly’s moving papers, Lilly respectfully requests that the
Court grant its Motion.

                                               Respectfully submitted,

                                               /s/ Andrea L. Martin

                                               Andrea L. Martin
                                               Partner
                                               amartin@burnslev.com
                                               D 617-345-3869


cc: All Counsel of Record (by ECF)
4850-9618-1385.1
